ADVISORY ACTION
The amended claims submitted on 02/23/2021 introduce a new variable, “with or without an inhibitor of suppressor regulatory T cells” and change the intended outcome of the method from “measuring cell-mediated immune response activity” to “detecting whether a disease condition induces immunosuppression”. Clearly, the issues would not be simplified by these amendments. The intended purpose of the amendments is to overcome a rejection for non-statutory double patenting which, not surprisingly, results in claiming a substantially different method which, in turn, raises many issues that have not been heretofore under consideration.
 Previously, the claims did not require a specific type of outcome, as “measuring cell-mediated immune response activity” can be achieved whether the activity is high or low relative to a standard. In contrast, the amended claims would raise questions of both clarity and enablement. It is not clear how “elevation of the level of the immune effector molecule when the inhibitor of suppressor regulatory T-cells is present relative to the level of the immune effector molecule when the inhibitor of suppressor regulatory T-cells is absent” is related to the conclusion that a disease condition induces immunosuppression. Presumably, the intent is to interpret the results as indicating that the disease condition induces immunosuppression if the degree to which the inhibitor of suppressor regulatory T-cells relieves suppression is higher in the disease state as compared to a healthy reference. The claims do not require this comparison to healthy control, but only require a comparison between the presence and absence of an inhibitor of suppressor regulatory T-cells. Furthermore, the comparison that is required in the claims would only detect suppression mediated by regulatory T cells. Immunosuppression by direct inhibition of effector T cells, such as by the action of glucocorticoids, would go undetected, as the results would be entirely different: an inhibitor of suppressor regulatory T- for some other reason. The specification implies that the claimed embodiments are contemplated, but does not provide any details as to how to conduct the method or interpret the results; no working examples are provided. 
Regardless of the whether these issues will ultimately lead to rejection of the claims, they are too substantive to be adequately considered in an after-final amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647